DETAILED ACTION

This Office Action is in response to amendment, filed on August 5, 2022.  Primary Examiner acknowledges Claims 1-11 and 55-59 are pending in this application, with Claims 1 and 7 having been currently amended, Claims 55-59 having been newly added, and Claims 12-54 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6-8, 10, 11 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Ging et al. (2003/0196658) in view of Higgins et al. (2016/0074611).
As to Claim 1, Ging discloses a patient interface (Figure 1) to deliver a flow of air at a positive pressure with respect to ambient air pressure to an entrance to the patient’s airways including at least the entrance of a patient’s nares while the patient is sleeping, to ameliorate sleep disordered breathing (“a nasal mask for use in the delivery of Non-invasive Positive Pressure Ventilation (NPPV) and for nasal continuous positive airway pressure (nasal CPAP) therapy of sleep disordered breathing (SDB) conditions such as obstructive sleep apnea (OSA).” Para 0002), the patient interface comprising: a frame assembly (20, “a nasal mask assembly 10 according to one preferred embodiment of the present invention includes a frame 20 and a cushion 40 that is preferably detachably connected to the frame 20.” Para 0107); and a cushion assembly (40, “a nasal mask assembly 10 according to one preferred embodiment of the present invention includes a frame 20 and a cushion 40 that is preferably detachably connected to the frame 20.” Para 0107) configured to removably and repeatedly connected (“the mask frame and cushion may be attached by way of a method that allows for it to be detached and then re-attached repeatedly through the useful life of the mask, as will be described below. This allows for disassembly for effective cleaning and maintenance or even allows replacement if a part is worn out.” (Para 0197)to the frame assembly (20), wherein the frame assembly (20) and the cushion assembly (40) form at least part of a plenum chamber (best seen Figure 32e) pressurizable to a therapeutic pressure, wherein the cushion assembly (40) comprises a one-piece construction (“the cushion 40 includes a frame 200 and a membrane 205 attached to the frame. The frame 200 and membrane 205 are formed, for example, in a one-shot injection molding process as is known in the art, using, e.g., silicone such as SILASTIC.TM. with 40 durometer hardness.” Para 0182) including a seal forming structure (205, “The membrane 205 forms a seal forming portion 270 (FIG. 24e) which contacts the patient in the lower nasal bridge region, cheek and lip regions 41-43.” Para 0183) and arranged to form a seal with a region of the patient’s face surrounding the entrance to the patient’s airways and a frame connection structure (200, “The frame 200 has an edge 210, which may be attached to the channel 26 of the frame 20 … The edge 210 of the frame 200 may be attached to the frame 20 (sic) with clips, straps, friction or interference, direct molding to the frame, adhesives and/or a tongue and groove arrangement, as is known in the art.” Para 0182) constructed and arranged to removably and repeatedly connect the cushion (40) to the frame assembly (20), wherein the seal forming structure (205) comprises a first elastomeric material (“The frame 200 and membrane 205 are formed, for example, in a one-shot injection molding process as is known in the art, using, e.g., silicone such as SILASTIC.TM. with 40 durometer hardness.” Para 0182) and the frame connection structure (200) comprises a second elastomeric material (“The frame 200 and membrane 205 are formed, for example, in a one-shot injection molding process as is known in the art, using, e.g., silicone such as SILASTIC.TM. with 40 durometer hardness.” Para 0182), wherein the frame connection structure (200) comprises an undercut (215b, best seen Figure 32a2, 32c2, 32e - “The side wall 215 includes an undercut 215b which allows the lug 215a to flex toward the side wall 215. During insertion (FIGS. 32b-1-32b-2), the lug 215a flexes into the undercut 215b until it is pushed beyond a protrusion 26a in the channel 26. After passing the protrusion 26a, the lug 215a flexes into a space of the channel 26 below the protrusion 26a. Therefore, the tip of the lug is positioned to be resiliently locked in place with the cushion 40 fully and securely connected to the frame 20. In the connected condition, the side wall 215 provides a secure seal with the frame 20 against escape of pressurized gas from the nasal cavity.” Para 0218) that acts as an interface or catch (“resiliently locked”) adapted to connect to the frame assembly (20), and wherein the frame connection structure (200) is arranged along an surface of the periphery of the seal forming structure (205) such that the frame connection structure (200) and the undercut (215b) is arranged or oriented towards an of the cushion assembly (40) hat forms at least a portion of the plenum chamber (best seen Figure 32e). 
Regarding the limitation to the placement of “frame connection structure… arranged along an interior surface or interior periphery of the seal forming structure … [whilst] the frame connection structure and the undercut thereof is arranged or oriented towards an interior of the cushion assembly”, as noted Ging discloses “The cushion includes a side wall to be inserted into the channel of the frame, the side wall having a first interlocking surface that engages a second interlocking surface provided in the channel when the cushion and frame are engaged with one another. The first and second interlocking surfaces interlock with one another to removably attach the cushion to the frame.” (Abstract and Para 0027).  With respect to the term “interior”, Primary Examiner notes Figures 32a2 and 32c2 show the configuration of the frame connecting structure located on an interior surface of the seal forming structure wherein the undercut is orientated interior to the cushion assembly; whilst, Figure 32e shows the configuration of the frame connecting structure located on an exterior of the exterior surface of the seal forming structure wherein the undercut is orientated exterior to the cushion assembly.  Consequently, it appears by the showing of both configurations, Ging has no expressly criticality to the orientation of which location the undercut is retained provided that a complementary interlocking structure is provided to engage therewith in order to form the resilient locking arrangement. Thus, Ging discloses the claimed orientation whereby the “frame connection structure… arranged along an interior surface or interior periphery of the seal forming structure … [whilst] the frame connection structure and the undercut thereof is arranged or oriented towards an interior of the cushion assembly” as shown in Figures 32a2 and 32c2.
Yet, Ging does not expressly disclose “the seal-forming structure comprises a first elastomeric material and the frame connection structure comprise a second elastomeric material, wherein the first elastomeric material comprises first Shore A durometer and the second elastomeric material comprises a second Shore A durometer, wherein the second Shore A durometer is higher than the first Shore A durometer”. 
Higgins teaches a similar apparatus to Ging, including a patient interface (8, Figure 1, “patient interface device 8 … when cushion member 12′ and frame member 14 are properly coupled together.” Para 0054) to deliver a flow of air at positive pressure to the patient’s airways, having a frame assembly (14, “patient interface device 8 … when cushion member 12′ and frame member 14 are properly coupled together.” Para 0054) and a cushion assembly (12’, “patient interface device 8 … when cushion member 12′ and frame member 14 are properly coupled together.” Para 0054) providing a seal forming structure (the combination of 124 and 126, best seen Figure 13, “First portion 124 of cushion member 12′ forms a portion of cushion member 12′ that couples to frame member 14.” Para 0054 and “Second portion 126 of cushion member 12′ forms a portion of cushion member 12′ that contacts the user's face.” Para 0055).  
Regarding the remaining limitations of the claim, Higgins teaches “Cushion member 12′ includes a first portion 124 made of a first material (e.g., without limitation, silicone having a durometer of about 75 shA) and a second portion 126 made of a second material (e.g., without limitation, silicone having a durometer of about 20 shA).” (Para 0054); thus, Higgins teaches the claimed configuration of a second elastomeric material (via 124) having a shore A material (“about 75 shA”) that is higher than the first elastomeric material (via 126) having a shore A material durometer of (“about 20 shA”).   
Higgins teaches the resultant effect of the higher durometer at region 124, that couples to the frame member (14), “allows for better audible and tactile feedback during assembly of patient interface device 8 which makes it more obvious to the user when cushion member 12′ and frame member 14 are properly coupled together”, “creates a more robust seal between cushion member 12′ and frame member 14”, and “helps opening 111 of cushion member 12′ retain its shape.” (Para 0054); whilst, the lower durometer at region 126, that couples to the user’s face,  “provides increased comfort for the user and also allows cushion member 12′ to better conform to the user's face such as, for example, during static and dynamic moments of sleep.”
Therefore, it would have been obvious to one having ordinary skill in the art to modify the cushion assembly of Ging to be constructed with a first elastomeric material having a first shore A durometer and a second elastic material having a second shore A durometer, whereby the second shore A durometer is higher than the first shore A durometer, as taught by Higgins in order to permit the “audible and tactile feedback”, “a more robust seal” and “retain [the] shape” at the higher durometer; whilst, providing “increased comfort for the user” and “better conform[ability] to the user’s face” in the lower durometer region. 
As to Claim 2, the modified Ging, specifically Ging discloses the seal-forming structure (205) comprises a nasal cradle cushion adapted to from a seal against at least an underside of the patient's nose ( “lip regions”- “The membrane 205 forms a seal forming portion 270 (FIG. 24e) which contacts the patient in the lower nasal bridge region, cheek and lip regions 41-43.” Para 0183).
As to Claim 5, the modified Ging, specifically Ging discloses each of the first elastomeric material and the second elastomeric material comprises a TPE or silicone material (“The frame 200 and membrane 205 are formed … using, e.g., silicone such as SILASTIC.TM. with 40 durometer hardness.” Para 0182).
As to Claim 6, the modified Ging, specifically Ging discloses the frame connection structure (200) comprises one or more interfacing surfaces structured to bond with the seal-forming structure (205).  As shown in Figures 32a2, 32c2, and 32e, one interfacing structure is provided to facilitate the connection between the frame connection structure (200) and the seal forming structure (205).  Further, it should be noted, the effectuation of an integral one piece structure of the cushion results in at least one interfacing surface where the connection is made to each component. 
As to Claim 7, the modified Ging, specifically Higgins teaches “Cushion member 12′ includes a first portion 124 made of a first material (e.g., without limitation, silicone having a durometer of about 75 shA) and a second portion 126 made of a second material (e.g., without limitation, silicone having a durometer of about 20 shA).” (Para 0054); thus, Higgins teaches the claimed configuration of a second elastomeric material (via 124) having a shore A material (“about 75 shA”) that is higher than the first elastomeric material (via 126) having a shore A material durometer of (“about 20 shA”).   In light of this statement it is clear that the higher durometer region (second material - second shore A durometer) is within the claimed 60-90 as Higgins utilizes 75. 
Yet, the modified Ging does not expressly disclose the explicit range of the lower durometer region (first material - first shore A durometer) being within the range of “30-50”.
Although Higgins does not expressly disclose the use of the explicitly claimed range, this feature does not preclude or prevent the usage of varying durometer provided that the ratio difference imparts different functionality to the operative nature of the cushion - as discussed in the resultant effect statement in Claim 1.   Explicitly, Higgins indicates “Cushion member 12′ having materials with different durometers may be manufactured using any suitable method without departing from the scope of the disclosed concept.” (Para 0056); thus, other durometer values were known.  
In the consideration of alternative durometer values for the lower durometer region, Ging explicitly stated the usage of the lower durometer region having “silicone such as SILASTIC.TM. with 40 durometer hardness” Para 0182.  Thus, the concept of utilizing a 40 durometer hardness in the construction of a cushion was known and effectively meets the claimed invention range of 30-50.
Thus, the utilization of a durometer range within the claimed 30-50 range is obvious to try from a finite number of predictable results as Ging explicitly teaches 40 durometer cushion construction was known, and further this selected value maintains the desired ratio difference to impart different functionality to the operative nature of the cushion between the regions.  Additionally, it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  Moreover, Applicant has not asserted the specific range provides a particular advantage, solves a stated problem, or serves a purpose different from that of imparting different operative functionality to different regions of the cushion; thus, the use of the specific range lacks criticality in its design.  Primary Examiner notes the original specification as filed states “Shore A hardness greater than 30 Shore A, e.g., 40 Shore A, 30-50 Shore A, less than 50 Shore  A)” are all variations of the lower durometer region. Consequently, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the modified Ging as the construction of the lower durometer within the claimed range would yield the predictable results of impart different functionality to the operative nature of the cushion between the regions.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the lower durometer range to select at least one value within the claimed range, a known result effective variable, in order to providing “increased comfort for the user” and “better conform[ability] to the user’s face” in the lower durometer region as compared to the higher durometer region. 
As to Claim 8, the modified Ging, specifically Ging discloses a sealing lip (best seen Figure 32e, defined by inner curvature of the cushion 40 at the right which receives the nose of the patient) provided to the seal-forming structure  (205 - defined by the outer curvature of 40 at the right in Figure 32e which receives the patient’s nose) of the first elastomeric material (“silicone such as SILASTIC.TM. with 40 durometer hardness” Para 0182), the sealing lip constructed and arranged to form a seal with the frame assembly (200, best seen Figure 32e as the left side of the cushion 40 which is received within frame 20).
As to Claim 10, the modified Ging, specifically Ging discloses the frame connection structure (200) and the undercut (215b) thereof extend around the entire perimeter or interior periphery of the seal-forming structure (“Distally positioned on the side wall 215 are upper and lower sealing lips 46 and 47 extending outward from the side wall 215 and running around a periphery of the side wall 42. Opposite the sealing lips 46 and 47 are upper and lower sealing lips 49 and 48 extending inward from the side wall 215 and running around an inner periphery of the side wall 215. Opposite the retention lips 44, the inner surface of the side wall 215 has a relieved portion 50 thus creating a space between the wall of the cushion and the channel allowing the wall of the cushion 40 to distort into the relieved portion 50, as shown in FIGS. 27b and 27e, making insertion of the cushion 40 easier. The relieved portion 50 can be positioned just opposite each retention lip 44 or the relieved portion 50 can extend all the way around an inner periphery of the side wall 215.” Para 0204). 
As to Claim 11, please see the rejection of Claim 1, which discloses the features of the patient interface suitable for operation for CPAP (“for nasal continuous positive airway pressure (nasal CPAP) therapy of sleep disordered breathing (SDB) conditions such as obstructive sleep apnea (OSA).” Para 0002).  Regarding the remaining limitations of the RPT device and the air delivery conduit, the modified Ging, specifically Ging discloses an air delivery conduit (310, best seen Figure 26, “gas delivery tube 310” Para 0111, 0150, 0152, 160; “air tube 310” Para 0153) which conveys gases from the RPT (“blower” Para 0007; also see: “Apparatus to deliver nasal CPAP and NPPV therapy typically comprises a blower, an air delivery conduit and a patient interface. The blower may be programmed to deliver a range of different forms of therapy. In one form, a constant pressure of air or breathable gas is provided to the patient. It is also known for the level of treatment pressure to vary from breath to breath in accordance with patient need, that form of treatment being known as automatically adjusting nasal CPAP treatment” Para 0004) to the patient interface (Figure 1-1) at a desired therapeutic pressure.
As to Claim 55, the modified Ging, specifically Higgins teaches the resultant effect of the higher durometer at region 124, that couples to the frame member (14), “allows for better audible and tactile feedback during assembly of patient interface device 8 which makes it more obvious to the user when cushion member 12′ and frame member 14 are properly coupled together”, “creates a more robust seal between cushion member 12′ and frame member 14”, and “helps opening 111 of cushion member 12′ retain its shape.” (Para 0054); whilst, the lower durometer at region 126, that couples to the user’s face,  “provides increased comfort for the user and also allows cushion member 12′ to better conform to the user's face such as, for example, during static and dynamic moments of sleep.”  Consequently, with respect to the claim limitations, the frame connection structure (also the higher durometer at region 124) has one or more interfacing surfaces (best seen Figure 13) configured to engage the interior surface of the seal forming structure (also the lower durometer at region 126).
As to Claim 56, the modified Ging, specifically Higgins teaches the resultant effect of the higher durometer at region 124, that couples to the frame member (14), “allows for better audible and tactile feedback during assembly of patient interface device 8 which makes it more obvious to the user when cushion member 12′ and frame member 14 are properly coupled together”, “creates a more robust seal between cushion member 12′ and frame member 14”, and “helps opening 111 of cushion member 12′ retain its shape.” (Para 0054); whilst, the lower durometer at region 126, that couples to the user’s face,  “provides increased comfort for the user and also allows cushion member 12′ to better conform to the user's face such as, for example, during static and dynamic moments of sleep.”  Consequently, with respect to the claim limitations, the frame connection structure (also the higher durometer at region 124) comprises a separate and distinct part (constructed by “overmolding” in a “two shot molding process” - “the higher durometer portion of the cushion member 12′ is molded first and then the lower durometer portion of cushion member 12′ is overmolded onto the higher durometer portion. In another example, both the higher durometer and lower durometer portions of cushion member 12′ are simultaneously formed using a two-shot molding process.” Para 0056) that is connected to the seal forming structure (also the lower durometer at region 126) to form the cushion assembly (12’ as best seen in Figure 13). 
As to Claim 57, the modified Ging, specifically Higgins teaches the resultant effect of the higher durometer at region 124, that couples to the frame member (14), “allows for better audible and tactile feedback during assembly of patient interface device 8 which makes it more obvious to the user when cushion member 12′ and frame member 14 are properly coupled together”, “creates a more robust seal between cushion member 12′ and frame member 14”, and “helps opening 111 of cushion member 12′ retain its shape.” (Para 0054); whilst, the lower durometer at region 126, that couples to the user’s face,  “provides increased comfort for the user and also allows cushion member 12′ to better conform to the user's face such as, for example, during static and dynamic moments of sleep.”  Consequently, with respect to the claim limitations, as best seen in Figure 13 there is a sealing lip (defined by the bulbous region connecting 126 and 124 in Figure 13) that is arranged inward of the frame connection structure (also the higher durometer at region 124) within the plenum chamber (defined by the interior of 12’). 
As to Claim 58, please see the rejection of Claim 57 which states the sealing lip (defined by the bulbous region connecting 126 and 124 in Figure 13) and the frame connection structure (also the higher durometer at region 124) form a space (filled by insert 16, best seen Figures 6 and 7) therebetween to receive a portion of the frame assembly (14).  As described Higgins teaches the frame (14) includes an insert (16 - “Insert 16 may have single piece design, as shown in the exemplary embodiment of FIG. 6, or insert 16 may have a multi-piece design 16a and 16b, which snaps together, as shown in the exemplary embodiment of FIG. 7.” (Para 0040) of a distinctive shape such that “cushion member 12 can only be coupled with frame member 14 when they are oriented properly with respect to each other” (Para 0040); wherein, the “insert 16 provides positive feedback, such as a clicking sound, to indicate to the patient that patient interface device 8 is properly assembled.” (Para 0041). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ging et al. (2003/0196658) in view of Higgins et al. (2016/0074611) and further in view of Prescher et al. (2020/0306503 - which is a 371 national stage entry of PCT/EP2017/064162 having a publication date of December 21, 2017).
As to Claim 3, the modified Ging, specifically Ging discloses the seal-forming structure (205) and the frame connection structure (200) comprise an overmolded construction to form a one-piece integrated component (“the cushion 40 includes a frame 200 and a membrane 205 attached to the frame. The frame 200 and membrane 205 are formed, for example, in a one-shot injection molding process as is known in the art, using, e.g., silicone such as SILASTIC.TM. with 40 durometer hardness.” Para 0182).  
Regarding the term, “overmolded” this limitation appears to be a product by process limitation.  Applicant is reminded, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, Applicant has not asserted the process of “overmolding” has criticality and is an explicit structural feature which yields a materially different product as a function of the manner of production. 
Additionally, Primary Examiner notes Higgins as included in the modified Ging, expressly states “the higher durometer portion of the cushion member 12′ is molded first and then the lower durometer portion of cushion member 12′ is overmolded onto the higher durometer portion. In another example, both the higher durometer and lower durometer portions of cushion member 12′ are simultaneously formed using a two-shot molding process.” (Para 0056).  Thus it appears the generalities of the concept to injection molding (“two-shot molding process”) and overmolding (“overmolded”) in the construction of the cushion were known. 
Nevertheless to effectuate efficient prosecution, the modified Ging, specifically Ging does not expressly disclose the relationship between injection molding and overmolding in the formulation of a one piece construction.
Prescher teaches a medical device (“Probe Device For Insertion Into A Body Of A Patient, And Tube/connector Assembly” Title) constructed having “The suction tube section 27 is integrally formed in one piece on the overmould section 5, for example by injection moulding. The two overmould sections 5 for the tube sub-sections 2a, 2b are integrally connected to each other.” (Para 0081), wherein the medical device is made of silicone (“The silicone material of the tube section and/or of the overmould section can be a high-temperature vulcanizing silicone (HTV silicone), platinum-crosslinked silicone and/or peroxide-crosslinked silicone.”) (Para 0014).  Prescher teaches the resultant effect of the overmolded construction “ensures a leaktight and in particular tension-resistant connection of the tube section to the tube connector” (Para 0014) whereby “The overmould section 5 ensures a fluid-tight, stable and sufficiently durable connection between the tube connector 3 and the tube section 2” (Para 0068).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the one-shot injection molding process of formulating the construction of the cushion to include the process of “overmolding” as taught by Prescher to be a known construction method in medical devices for the purpose of ensuring a fluid tight and durable connection between components. 
As to Claim 4, the modified Ging, specifically Ging discloses the frame connection structure (200) comprises a base mold and the seal-forming structure (205) comprises an overmold provided to the base mold.  As discussed in Prescher the resultant effect of the two components integrally formed by injection molding to form an integral structure with one section overmolded in process over another effectuates the formation of a fluid tight, stable and durable connection.  The decision to choose one as the base component vs. the other as the overmold does not effectuate the resultant effect whereby a fluid tight and durable connection between components is established.  Consequently, to allege a different effect appears to be a product by process limitation which does not have a critical basis in the claims to support the manner of construction yields a materially different product.
 
Claims 9 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Ging et al. (2003/0196658) in view of Higgins et al. (2016/0074611) and further in view of Dravitzki et al. (2012/0138061 - which appears to share a common assignee with the instant application; but, has an effective filing date - June 7, 2012, which is more than one (1) year beyond the grace period of the instant application).
As to Claim 9, the modified Ging, specifically Ging discloses the frame assembly (20) and the frame connection structure (200) as a portion of the cushion (40) can be made from the same material - “the mask frame and cushion may be formed from the same material in one piece where the elbow is attached as a separate piece. Alternatively, the mask frame and cushion may be formed as two pieces of the same or different material where the cushion and mask shell are attached in a permanent manner. The permanent attachment may be achieved through co-molding, adhesives, the use of clips or other mechanical means. Alternatively, the mask frame and cushion may be attached by way of a method that allows for it to be detached and then re-attached repeatedly through the useful life of the mask, as will be described below. This allows for disassembly for effective cleaning and maintenance or even allows replacement if a part is worn out.” (Para 0196 and 0197). 
Additionally, Primary Examiner notes Higgins as included in the modified Ging, expressly addresses the resultant effect of the higher durometer at region 124, that couples to the frame member (14), “allows for better audible and tactile feedback during assembly of patient interface device 8 which makes it more obvious to the user when cushion member 12′ and frame member 14 are properly coupled together”, “creates a more robust seal between cushion member 12′ and frame member 14”, and “helps opening 111 of cushion member 12′ retain its shape.” (Para 0054); whilst, the lower durometer at region 126, that couples to the user’s face,  “provides increased comfort for the user and also allows cushion member 12′ to better conform to the user's face such as, for example, during static and dynamic moments of sleep.”  Thus, the usage of varying durometer provided that the ratio difference imparts different functionality to the operative nature of the cushion.
Yet, the modified Ging, specifically Ging does not expressly disclose the variation in hardness of the frame assembly (20) as compared to the frame connection structure (200) as a portion of the cushion (40), wherein the frame assembly is relatively harder than the frame connection structure.
Dravitzki teaches a similar patient interface to Ging having a frame assembly (20) and cushion (40) best seen Figure 1-2, wherein “The frame 20 may be semi-rigid or at least allow for some flexibility. The frame 20 may be made from a single material, a combination of materials, or a combination of the same material in varying hardnesses. The frame 20 may be made from polycarbonate, polypropylene, nylon, clear nylon, thermoplastic elastomer (TPE), silicone, or any other suitable material.” (Para 0149), wherein “The frame 20 is constructed from a more rigid material than the sealing arrangement 40 (e.g., made of silicone, foam).” (Para 0153). The resultant effect of this configuration is a function of the forces applied by the headgear attached to the frame to support the engagement of the cushion about the face of the patient (Abstract), wherein frame is used to “maintain, stabilize and/or support the sealing arrangement 40 (and also the elbow 70) in an operative position with respect to the patient's face. In addition, the frame 20 is structured to attach headgear to the nasal mask system.” (Para 0149). Hence the essence of the frame is more supportive and thus harder than the cushion and/or cushion components - frame connection structure. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the frame assembly of the modified Ging to be harder than the frame connection assembly of modified Ging, as taught by Dravitzki to facilitate the stabilization and headgear attachment needed to maintain the frame in an operative position. 
 As to Claim 59, the modified Ging, specifically Ging discloses the frame assembly (20) and the frame connection structure (200) as a portion of the cushion (40) can be made from the same material - “the mask frame and cushion may be formed from the same material in one piece where the elbow is attached as a separate piece. Alternatively, the mask frame and cushion may be formed as two pieces of the same or different material where the cushion and mask shell are attached in a permanent manner. The permanent attachment may be achieved through co-molding, adhesives, the use of clips or other mechanical means. Alternatively, the mask frame and cushion may be attached by way of a method that allows for it to be detached and then re-attached repeatedly through the useful life of the mask, as will be described below. This allows for disassembly for effective cleaning and maintenance or even allows replacement if a part is worn out.” (Para 0196 and 0197). 
Additionally, Primary Examiner notes Higgins as included in the modified Ging, expressly addresses the resultant effect of the higher durometer at region 124, that couples to the frame member (14), “allows for better audible and tactile feedback during assembly of patient interface device 8 which makes it more obvious to the user when cushion member 12′ and frame member 14 are properly coupled together”, “creates a more robust seal between cushion member 12′ and frame member 14”, and “helps opening 111 of cushion member 12′ retain its shape.” (Para 0054); whilst, the lower durometer at region 126, that couples to the user’s face,  “provides increased comfort for the user and also allows cushion member 12′ to better conform to the user's face such as, for example, during static and dynamic moments of sleep.”  Thus, the usage of varying durometer provided that the ratio difference imparts different functionality to the operative nature of the cushion.
Yet, the modified Ging, specifically Ging does not expressly disclose the frame connection structure and the seal forming structure comprise different surface finishes. 
Dravitzki teaches a similar patient interface to Ging having a frame assembly (20) and cushion (40), wherein “the patient side of the cushion may include a frosted finish and the non-patient side of the cushion may include a polished finish.” (Para 0277).  Additionally, Dravitzki teaches alterative constructions - “In one form, a seal forming surface of a cushion in accordance with the present technology has a non-tacky surface. In one form a seal forming surface of a cushion in accordance with the present technology has a non-polished surface. In one form, a seal forming surface of a cushion in accordance with the present technology has a frosted surface finish.” (Para 0010).
 Dravitzki teaches the resultant effect of each surface finish wherein “The surface of the membrane may be frosted or polished to create friction and enhance the seal. Polishing the surface of the tool may give rise to a more sticky or tacky feel and increase friction. A frosted sealing surface may be provided by increasing the roughness of the surface of the tool. A frosted surface may be preferable in some regions.” (Para 0264).
Therefore, it would have been obvious to one having ordinary skill in the art to modify cushion of the modified Ging to have the frame connection structure (non-patient side) have a different surface finish than the seal forming structure (patient side) as taught by Dravitzki to impart different material properties: polish - “a more sticky or tacky feel and increase friction” vs. a frosted - “increasing the roughness” feel to the cushion. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.
Although Primary Examiner appreciates Applicant’s amendment to the claims expressly requiring a different shore A durometer for each of the first elastic material and the second elastic material, this feature appears to have been known.
As discussed in the aforementioned rejection and briefly reiterated here below, newly located reference Higgins et al. (2016/0074611) teaches “Cushion member 12′ includes a first portion 124 made of a first material (e.g., without limitation, silicone having a durometer of about 75 shA) and a second portion 126 made of a second material (e.g., without limitation, silicone having a durometer of about 20 shA).” (Para 0054); thus, Higgins teaches the claimed configuration of a second elastomeric material (via 124) having a shore A material (“about 75 shA”) that is higher than the first elastomeric material (via 126) having a shore A material durometer of (“about 20 shA”).   
Higgins teaches the resultant effect of the higher durometer at region 124, that couples to the frame member (14), “allows for better audible and tactile feedback during assembly of patient interface device 8 which makes it more obvious to the user when cushion member 12′ and frame member 14 are properly coupled together”, “creates a more robust seal between cushion member 12′ and frame member 14”, and “helps opening 111 of cushion member 12′ retain its shape.” (Para 0054); whilst, the lower durometer at region 126, that couples to the user’s face,  “provides increased comfort for the user and also allows cushion member 12′ to better conform to the user's face such as, for example, during static and dynamic moments of sleep.”
Therefore, it would have been obvious to one having ordinary skill in the art to modify the cushion assembly of Ging to be constructed with a first elastomeric material having a first shore A durometer and a second elastic material having a second shore A durometer, whereby the second shore A durometer is higher than the first shore A durometer, as taught by Higgins in order to permit the “audible and tactile feedback”, “a more robust seal” and “retain [the] shape” at the higher durometer; whilst, providing “increased comfort for the user” and “better conform[ability] to the user’s face” in the lower durometer region. 
In light of the aforementioned reasoning, the non final rejection has been maintained and made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        2016